PER CURIAM.
Appellants, plaintiffs in the trial court, seek review of an order of the trial court quashing service of process upon the ap-pellee-defendant, Edward LeBlance.
Appellee, LeBlance, had parked his automobile in front of a friend’s house in Dade County in such a manner that the rear of a house trailer attached to the car protruded into the street. The appellant, Lucinda Hoover [a minor] was riding her bicycle down the street and collided with the trailer. As a result of this accident, the appellants brought the instant suit. Process was served upon LeBlance, a nonresident of Florida, pursuant to the provisions of § 48.171, Fla.Stat., F.S.A. Le-Blance moved to quash the service of process and the trial court entered the order appealed.
Edward LeBlance was the owner of the motor vehicle involved in the accident, which accident was a result of his operation of a dangerous instrumentality within the State of Florida, to wit: in parking the automobile with the trailer attached in such a manner that the accident occurred. It appears that he should be amenable to process under § 48.171, Fla.Stat, F.S.A., for injury occasioned in the operation of his motor vehicle. See: Lykens v. American Cast Iron Pipe Company, W.D.Penn.1969, 295 F.Supp. 895.
Therefore, the order quashing service be and the same is hereby reversed, with directions to proceed in the trial court with the appellee, Edward LeBlance, as a party-defendant.
Reversed and remanded, with directions.